Per Curiam:
It is too plain for argument that the appellant, who is the clerk of the Court of Quarter Sessions of Luzerne county, had no right to decline to receive and record the resolutions of the school boards of Wilkes-Barre accepting the provisions of the act of May 23, 1889, P. L. 274. The act referred to requires him to receive and record these papers; his duties were purely ministerial, and the court below properly awarded the per*483emptory mandamus. It is but just to say that his act in refusing does not appear to have been one of insubordination, but was intended to test tbe constitutionality of the said act of 1889. We are of opinion that the constitutional question cannot be raised in this way. We really have no case before us, beyond the mere refusal of the clerk to file the papers. This does not require discussion.
The order of the court below awarding the peremptory mandamus is affirmed.